Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  The changes made here are solely for addressing informality issues. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
IN THE CLAIMS
In claim 9, line 2, change “the isolation” to:  -- an isolation --.
In claim 10, lines 2 and 3, change “structure is a shallow trench isolation structure” to:    -- structures are shallow trench isolation structures --.
In claim 11, line 2, change “structure is” to:  -- structures are formed of --.
In claim 13, line 2, change “structure is a field oxygen structure” to:  -- structures are field oxide structures --.
In claim 14, line 2 and 3, change “structure is a shallow trench isolation structure” to:  -- structures are shallow trench isolation structures --.


	Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious of an anti-static metal oxide semiconductor field effect transistor structure as defined in the above allowed claims, comprising particularly: an anti-static body structure and a slave metal oxide semiconductor field effect transistor, the anti-static body structure comprising: a main metal oxide semiconductor field effect transistor connected to first and second silicon controlled rectifiers, wherein the anode and cathode of the first silicon controlled rectifier are respectively connected to the drain and source of the main metal oxide semiconductor field effect transistor; the anode and cathode of the second silicon controlled rectifier are respectively connected to the drain and gate of the main metal oxide semiconductor field effect transistor; and the control electrode of the second silicon controlled rectifier is connected to the source or the gate of the main metal oxide semiconductor field effect transistor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References A-E are cited as being related to an ESD protection structure with MOSFET and/or SCR therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SHOUXIANG HU/Primary Examiner, Art Unit 2898